IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11083
                         Summary Calendar



FAYE NELL FLATT, executrix
of the estate of Johnny Dee Flatt,

                                         Plaintiff-Appellant,

versus

CITY OF LANCASTER; E. R. BEAMAN,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-2945-M
                       --------------------
                           July 31, 2001

Before JOLLY, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

     Faye Nell Flatt, executrix of the estate of Johnny Dee Flatt

(decedent), appeals the district court’s grant of summary

judgment for the defendants.

     Flatt argues that a dispute exists as to a material fact

affecting the legal analysis for the issues of excessive force,

qualified immunity, and substantive due process.   She contends

that the district court erred in concluding that it was

undisputed that the decedent pointed his handgun at Officer E.R.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11083
                                -2-

Beaman before Beaman fatally shot the decedent.   Our independent

review of the summary-judgment evidence fails to reveal a genuine

dispute of a material fact.   Witnesses to the shooting, Roderick

Singleton and Matthew Holman, indicated through written

statements, declarations, and depositions that the decedent

pointed his firearm at Beaman and that Beaman then fired.

Singleton’s version of events does not support the appellant’s

theory that Beaman initially shot the decedent in the back.

Singleton’s testimony contradicts the statements and testimony

from the other eyewitnesses in only a minor respect:   Singleton’s

description of the position of the three officers and the

decedent placed the officers at a slightly different angle in

relation to the decedent’s vehicle from the descriptions given by

Holman or the officers.

     “[A] claim for excessive force in violation of the

Constitution requires (1) an injury (2) which resulted directly

and only from the use of force that was clearly excessive to the

need and (3) the force used was objectively unreasonable.”

Williams v. Bramer, 180 F.3d 699, 703 (5th Cir.), clarified on

reh’g, 186 F.3d 633 (5th Cir. 1999).   From the undisputed

material facts of the encounter between the decedent and the

officers, we conclude that the force used by Beaman was

objectively reasonable, and Beaman is entitled to qualified

immunity.   See Colston v. Barnhart, 130 F.3d 96, 99-100 (5th Cir.

1997).

     To the extent that the appellant argues that substantive due

process was violated by the shooting of the decedent, substantive
                            No. 00-11083
                                 -3-

due process was not implicated by the tragic events of February

28, 1998.   “[A]ll claims that law enforcement officers have used

excessive force . . . in the course of an arrest, investigatory

stop, or other ‘seizure’ of a free citizen should be analyzed

under the Fourth Amendment and its ‘reasonableness’ standard

. . . .”    Graham v. Connor, 490 U.S. 386, 395 (1989); see County

of Sacramento v. Lewis, 523 U.S. 833, 842-44 (1998).

     The district court did not err in granting summary judgment

for the defendants.

     AFFIRMED.